                                                                                                                                                                 '~f
     •
         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1 of I
•                                                                                                                                                                 l
                                                  UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                 JUDGMENT IN A CRIMINAL CASE
    ()l~
     _,
         \')._                                    v.                                       (For Offenses Committed On or After November I, 1987)



                         Josue Emanuel Ramirez-Romero                                      Case Number: 2:19-mj-8520

                                                                                           Gerald T McFadden
                                                                                           Defendant's Attorney
                                                                                                                         ·-···-~-··-·------·---




                                                                                                                     r
         REGISTRATION NO. 83476298                                                                                               Fi ln ED I
         THE DEFENDANT:
          IZI pleaded guilty to count(s) 1 of Complaint
                                                       ~~~-"-~~~~~~~~~~~~r----:-t=======~~:;q;t-=-
                                                                                                                    I       I FEB 2 6 2019
          D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                      Nature of Offense                                                             Count Number(s)
         8:1325(a)(2)                         ILLEGAL ENTRY (Misdemeanor)                                                    1

          D The defendant has been found not guilty on count( s)                   ~~~~~~~~~~~~~~~~~~




          D Count(s)                                                                        dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        IZI TIME SERVED                              D                                           days

          IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI    Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
         the    defendant's possession at the time of arrest upon their deportation or removal.
         D      Court recommends defendant be deported/removed with relative,                          charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and



                               .-,
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, February 26, 2019
                                          /                                       Date of Imposition of Sentence


         Received
                      DUSM
                              #
                         ~::.--

                                              :                                   ~~~
                                                                                  --·---
                                                                                  HOORABLE RUTH BfmMUDEZ
                                                                                              -
                                                                                                   •.   .     -
                                                                                                            MONTENEGRO
                                                                                  UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                            2: 19-mj-8520
